Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eccles et al. “Analgesic and Decongestant Efficacy”, in view of Lee et al. US 20150093439 A1 and First et al. US 20100286100 A1.
Eccles teaches a combination therapy for nasal congestion and pain relieve comprising administering 1000 mg aspirin and 60 mg pseudoephedrine in one single dose.  See abstract.
Eccles however, is silent as to the teaching of the bilayer tablet comprising both active agents.  However, combining active agents in a single dosage form in a bilayer tablet is known in the art.  See for example the teaching in Lee.  Lee teaches a single dosage form comprising at least two different active agents each compressed into a single layer, and then into a bilayer tablet with or without coating.  See abstract, paragraphs 0027-0030, and examples.  
Lee however, does not teach the claimed aspirin layer with sodium carbonate as an excipient.  However, compressed tablet comprising aspirin comilling with sodium carbonate is known in the art.  See for example teaching in First.  First teaches a compressed tablet comprising aspirin and sodium carbonate in the claimed ratio.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a compressed bilayer tablet comprising aspirin and pseudoephedrine with the expectation of obtaining a single dosage form useful for the delivery of aspirin and pseudoephedrine for the same use desired by the present invention, namely, for the treatment of nasal congestion and pain or fever.  This is because Eccles teaches combination therapy of aspirin and pseudoephedrine is safe and effective for the to relief both common cold pain and nasal congestion.  This is because Eccles teaches combining two active agents in a single dosage form.  This is because Lee teaches combination of active agents in a bilayer tablet is known in the art.  This is because Lee teaches active agents that can be formulated into one single dosage form includes aspirin and pseudoephedrine.  This is further because aspirin is known in the art to be a very unstable active agent in view of moisture instability and solubility.  Therefore, the use of dissolution aid such as sodium carbonate is desired.  See First.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eccles et al. “Analgesic and Decongestant Efficacy”, in view of Abelaira US 7,022,341 B2 and First et al. US 20100286100 A1.
Eccles teaches a combination therapy for nasal congestion and pain relieve comprising administering 1000 mg aspirin and 60 mg pseudoephedrine in one single dose.  See abstract.
Eccles however, is silent as to the teaching of the bilayer tablet comprising both active agents.  However, combining active agents in a single dosage form in a bilayer tablet is known in the art.  See for example the teaching in Abelaira.  Abelaira teaches a single dosage form comprising compressed layers of different active agents.  See abstract, and claims.  Layers comprising pseudoephedrine and antihistamine are compressed on top of each other is found in the Examples.    
Abelaira however, does not teach the claimed aspirin layer with sodium carbonate as an excipient.  However, compressed tablet comprising aspirin comilling with sodium carbonate is known in the art.  See for example teaching in First.  First teaches a compressed tablet comprising aspirin and sodium carbonate in the claimed ratio.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a compressed bilayer tablet comprising aspirin and pseudoephedrine with the expectation of obtaining a single dosage form useful for the delivery of aspirin and pseudoephedrine for the same use desired by the present invention, namely, for the treatment of nasal congestion and pain or fever.  This is because Eccles teaches combination therapy of aspirin and pseudoephedrine is safe and effective for the to relief both common cold pain and nasal congestion.  This is because Eccles teaches combining two active agents in a single dosage form.  This is because Abelaira teaches combination of active agents in a compressed bilayer tablet is known in the art.  This is because Abelaira teaches the combining pseudoephedrine with a secondary active agent in a single dosage form is known in the art.  This is further because aspirin is known in the art to be a very unstable active agent in view of moisture instability and solubility.  Therefore, the use of dissolution aid such as sodium carbonate is desired.  See First.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615